Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered February 23, 1990, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him, as a juvenile offender, to a term of 7 years to life imprisonment, unanimously affirmed.
Defendant’s plea was given knowingly and voluntarily and was not rendered otherwise by any post-plea assertion of innocence contained only in the presentence report. The sentencing court was therefore not required to inquire further as to defendant’s mental state. The bargained-for sentence was fair and properly imposed. Concur — Sullivan, J. P., Carro, Wallach and Asch, JJ.